Case 2:20-cv-10459-NGE-MJH ECF No. 7 filed 05/20/20              PageID.13    Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

TRUSTEES OF MICHIGAN
CONFERENCE OF TEAMSTERS
WELFARE FUND,                                         Case No. 20-cv-10459

             Plaintiff,                               Honorable Nancy G. Edmunds
v.

JAMES ALFORD and DAWN ALFORD,

             Defendants.
                           /


                    ORDER ON REQUEST FOR ALTERNATE SERVICE [6]

       Pending before the Court is Plaintiff’s request for an order approving alternate

service of process on Defendant James Alford. (ECF No. 6). To obtain permission for

alternate service, Plaintiff must establish (1) that service cannot be made by the

prescribed means, and (2) that the proposed alternate method is likely to give actual

notice. DaSilva v. Collins, No. 13-11053, 2013 WL 2285527, at *1 (E.D. Mich. May 23,

2013) (citing United States v. Szaflarski, No. 11–10275, 2011 WL 2746138, at *1

(E.D.Mich. July 14, 2011) (Lawson, J.)). The first point must be established by sufficient

facts. Id.

       Plaintiff has not presented evidence in support of either element.         Plaintiff

provides no evidence establishing that service cannot be reasonably made on

Defendant in accordance with Michigan law. Plaintiff also fails to demonstrate that the

proposed methods of alternative service are likely to give Defendant actual notice.

Accordingly, Plaintiff’s request for alternative service is DENIED without prejudice.

                                            1
Case 2:20-cv-10459-NGE-MJH ECF No. 7 filed 05/20/20           PageID.14   Page 2 of 2




      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge

Dated: May 20, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on May 20, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager




                                        2
